Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 17th, 2022 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated December 20th, 2021 are withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 9, Applicant recites, “wherein the second particle diameters are less than or equal to 38 µm”.  Applicant has already limited the particle diameters to be 30 microns or more, its unclear how they can 38 microns or less.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2019/0189887 A1) in view of Negishi et al. (US 2020/0295248 A1) in view of Hitoshi et al. (JP 2003-133599 A).  Hitoshi et al. is mapped to the English machine translation provided by the EPO website.

	In view of Claim 1, Kwak et al. teaches a thermoelectric module (Figure 5) comprising:
a plurality of electrodes (Figure 5, #20 & #30 - Paragraph 0039);
thermoelectric conversion elements arranged between the electrodes (Figure 5, #12 & Paragraph 0039); and 
a bonding layer disposed between the electrodes and the thermoelectric conversion elements (Figure 5, #50 & Paragraph 0039).
wherein the bonding layer contains an intermetallic compound of copper and tin (Figure 6 & Paragraph 0058).
Kwak et al. does not disclose that the bonding layer comprises copper-containing particles having first particle diameters or copper balls having seconds particle diameters of 30 µm or more, each of the second particle diameters of the copper balls being greater than any of the first particle diameters of the copper-containing particles such that the intermetallic compound surrounds the copper-containing particles and copper balls.
	Negishi et al. teaches a bonding layer that comprises copper-containing particles having first particle diameters (Paragraph 0083-0084) and copper balls having seconds particle diameters of 30 µm or more, each of the second particle diameters of the copper balls being greater than any of the first particle diameters of the copper-containing particles (Paragraph 0097-0098) such that the intermetallic compound surrounds the copper-containing particles and copper balls (Figure 4).  Negishi et al. teaches that thermoelectric conversion module has excellent power generation performance and heat stress properties with excellent productivity (Paragraph 0008).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the bonding layer comprises copper-containing particles having first particle diameters or copper balls having seconds particle diameters of 30 µm or more, each of the second particle diameters of the copper balls being greater than any of the first particle diameters of the copper-containing particles such that the intermetallic compound surrounds the copper-containing particles and copper balls as disclosed by Negishi et al. in Kwak et al. bonding layer for the advantages of having a thermoelectric conversion module that has excellent power generation performance and heat stress properties with excellent productivity.
	Kwak et al. does not disclose that the bonding layer comprises a fired resin.
	Hitoshi et al. teaches that a bonding layer comprises a fired resin that has the advantage of preventing the thermoelectric module from being destroyed by heat generated when the heat radiating member or the heat absorbing member is joined (Paragraph 0007).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the bonding layer of modified Kwak et al. comprise a fired resin as disclosed by Hitoshi et al. for the advantage of preventing the thermoelectric module from being destroyed when the bonding layer is joined between the electrodes and TE elements.

	In view of Claim 4, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1.  Kwak et al. teaches a diffusion preventing layer (Figure 5, #16b & Paragraph 0043) between the TE conversion elements (Figure 5, #12) and the bonding layer (Figure 5, #50).

	In view of Claim 5, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 4.  Kwak et al. teaches a bondability improving layer (Figure 5, #16a & Paragraph 0043) disposed between the bonding layer (Figure 5, #50) and the diffusion preventing layer (Figure 5, #16b).

	In view of Claim 6, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1. Kwak et al. teaches the bonding layer has a thickness between 50 to 150 µm (Paragraph 0062).

	In view of Claim 7, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1.  Negishi et al. teaches that the first particle diameters are between 0.01-1 microns (Paragraph 0081).
In regards to the limitation that the particle diameters are 0.4 to 10 microns, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Negishi et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

	In view of Claim 8, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1.  Negishi et al. teaches that the first particle diameters are between 0.01-1 microns (Paragraph 0081).
	In regards to the limitation that the particle diameters are 1-7 microns, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “do not overlap with the prior art but are merely close” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the diameter of 1 micron as disclosed by Negishi et al. because selection a point that is close is held to be a prima facie case of obviousness.

	In view of Claim 9, as best understood by the Examiner, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1.  Negishi et al. teaches that the second particle diameters are 1-50 microns (Paragraph 0097).
In regards to the limitation that the second particle diameters are less than or equal to 38 microns, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by *** because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.

	In view of Claim 10, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1.  Kwak et al. teaches that the bonding layer (Figure 2, #50) is in direct contact with one of the plurality of electrodes (Figure 2, #30 & Paragraph 0039).

	In view of Claim 11, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1.  Negishi et al. teaches that the copper containing particles include copper and zinc, silver, or gold (Paragraph 0117).

	In view of Claim 12, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1.  Negishi et al. teaches a weight ratio of the another element in the copper-containing particles is 10% or less (Paragraph 0118).1

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2019/0189887 A1) in view of Negishi et al. (US 2020/0295248 A1) in view of Hitoshi et al. (JP 2003-133599 A) in view of Fujimoto et al. (US 2016/0172569 A1).  Hitoshi et al. is mapped to the English machine translation provided by the EPO website.

	In view of Claims 2-3, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Kwak et al. does not disclose that the copper-containing particles and the copper balls are present in a cross section of the bonding layer such that a total area ratio of the copper-containing particles and the copper balls with respect to a cross-sectional area of the bonding layer is 35 to 50%.
	Fujimoto et al. teaches that copper-containing particles and the copper balls are present in a cross section of the bonding layer such that a total area ratio of the copper-containing particles and the copper balls with respect to a cross-sectional area of the bonding layer is 35 to 50% (See Annotated Fujimoto et al. Figure 11, below).  Fujimoto et al. teaches that the copper-containing particles and copper balls act as clearance retaining members so that in the case where many thermoelectric elements and electrodes are joined simultaneously, heights of the thermoelectric power module become uniform and sufficient joining strength can be ensured.  Accordingly, it would have bene obvious to one of ordinary skill in the art at the time the invention was filed to have copper-containing particles and the copper balls present in a cross section of the bonding layer such that a total area ratio of the copper-containing particles and the copper balls with respect to a cross-sectional area of the bonding layer is 35 to 50% as disclosed by Fujimoto et al. in modified Kwak et al. thermoelectric module for the advantages of having heights of the thermoelectric power module become uniform and sufficient joining strength can be ensured.
Annotated Fujimoto et al. Figure 11

    PNG
    media_image1.png
    660
    652
    media_image1.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2019/0189887 A1) in view of Negishi et al. (US 2020/0295248 A1) in view of Hitoshi et al. (JP 2003-133599 A) in view of Matsunami et al. (US 2016/0141479 A1). Hitoshi et al. is mapped to the English machine translation provided by the EPO website.

	In view of Claim 8, Kwak et al., Negishi et al. and Hitoshi et al. are relied upon for the reasons given above in addressing Claim 7.  What modified Kwak et al. does not disclose is that the first particle diameters are 1 to 7 microns.
	Matsunami et al. teaches a diameter of a copper-containing particle is suitably 5 to 100 microns, and in the case where the diameter of the particle is less than 5 micron a thickness of the solder layer becomes less than 5 microns which is too thin and causes junction defects (Paragraph 0049).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first particle diameters be above 5 microns as disclosed by Matsunami et al. in modified Kwak et al. thermoelectric module for the advantage of not having a scenario in which there is a junction defect present.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726